Exhibit 10.1
 
Joint Venture Agreement
 
This Joint Venture Agreement (this "Agreement") datqd October 23, 2012 (the
"Effective Date") is entered into by and between First Kontact LLC a Nevda
company ("First Kontact") and Premier Brands, Inc., a Wyoming company ("Premier
Brands").
 
WITNESETH
 
WHEREAS, Premier Brands is engaged in the business of manufacturing and
distributing consumer packaged goods;
 
WHEREAS, First Kontact is engaged in the business of direct sales and marketing
including phone sales, telemarketing, online marketing, direct marketing and
customer service;
 
WHEREAS, since February 2012, First Kontact has been allowing Premier Brands to
use its marketing center located in Tijuana, Baja California, Mexico, for the
purpose of marketing, promotion, sales and distribution of consumer packaged
goods to convenience stores, supermarkets, pharmacies, mass retail, wholesalers
and distributors the United States, in exchange for certain cash and stock
compensation (the "Joint Venture"); and
 
WHEREAS, both parties desire to form a written agreement to govern such Joint
Venture; and
 
NOW, THEREFORE, in consideration of the foregoing, and of the mutual
representations, warranties, covenants, and agreements herein contained, the
parties hereto agree as follows:
 
1.  
SERVICES.

 
First Kontact shall provide or make available to Premier Brands office
facilities, human resources, training services, technology and management
support as specified in the list attached hereto as Exhibit A, and use its best
efforts to market, promote, sell and distribute such certain consumer packaged
goods according to the instructions of Premier Brands.
 
2.  
COMPENSATION.

 
For the services provided, Premier Brands shall pay First Kontact:
 
(i)    a monthly fee to be determined by both parties each month based upon such
month's costs of sales and marketing campaign, within the range of $3,000 to
$7,500 per month; and
 
(ii)   200,000 shares of the common stock of Premier Brands per annum (the
"Shares"). The Shares shall vest in equal installments over a 12-month period on
the last calendar day of each month; provided, however, if this Agreement is
terminated pursuant to Section 4 of this Agreement, First Kontact shall forfeit
any and all of the unvested Restricted Shares as of such termination.
 
 
1

--------------------------------------------------------------------------------

 
 
3.  
TERM

 
This Agreement shall be effective for a three (3) years term from the Effective
Date, unless sooner terminated in accordance to Section 4 of this Agreement.
This agreement shall renew for successive terms of three (3) years if neither
party has been apprised of a default under this agreement.
 
4.  
TERMINATION

 
Either party may terminate this Agreement, with or without cause, by giving the
other party thirty (30) days prior written notice.
 
5.  
FORCE MAJEURE

 
Whenever performance by both parties of any of its obligations is substantially
prevented by reason of an act of God, strike, lockout, law regulation or
ordinance, war or war conditions, or by reason of any other matter beyond the
control of the party, then such performance shall be excused and this Agreement
shall be deemed suspended during the continuation of such circumstance.
 
6.  
DISPUTES

 
If a dispute arises out of or relates to this Agreement (including any dispute
as to breach or termination of the Agreement or as to any claim in tort, in
equity or pursuant to any statute) a party to the Agreement may not commence any
court or arbitration proceedings relating to the dispute unless it has complied
with the following procedures (excluding the party seeking urgent interlocutory
relief):
 
(i)    A party to this Agreement claiming that a dispute ("the Dispute") has
arisen under or in relation to this Agreement must give written notice to the
other party to this Agreement specifying the nature of the Dispute.
 
(ii)   On receipt of that notice by that other party, the parties to this
contract must endeavour in good faith to resolve the Dispute expeditiously using
informal dispute resolution techniques such as mediation, expert evaluation or
determination or similar techniques agreed to them.
 
(iii)         If the parties do not agree within ten (10) days of receipt of the
notice (or such further period as agreed in writing by them) as to:
 
  a.           the dispute resolution technique and procedures to be adopted;
  b.         the timetable for all steps in those procedures; and
  c.           the selection and compensation of the independent person required
for such technique, the dispute shall be submitted to mediation.
 
 
2

--------------------------------------------------------------------------------

 
 
(iv)    A mediator will enable the parties to mediate and settle the dispute.
All discussions in the mediation will be without prejudice and will not be
referred to in any later proceedings. The parties will bear their own costs in
the mediation and will equally share the mediator's costs.
 
(v)    If the dispute is not resolved under clause (C) within a further 30 days
after the appointment of a mediator, any party may then require the dispute to
be referred to arbitration. If this clause is invoked:
 
   a.           the arbitration will take place in the State of California; and
   b.          the award in the arbitration will be final and binding on the
parties.
 
7.  
GOVERNING LAW.

 
This Agreement shall be governed by and construed in accordance with the laws of
the state of California.
 
8.  
MODIFICATION

 
This Agreement may be modified or amended only by an agreement in writing signed
by both parties hereto.
 
9.  
ENTIRE AGREEMENT

 
This Agreement constitutes the entire agreement between the parties and
supersedes all prior understandings or agreements, oral and written, or any
nature whatsoever. By entering into this Agreement the parties acknowledge that
they are not relying upon any statements or representations made prior to or
contemporaneous with the execution of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
N WITNESS WHEREOF, the parites have caused their respective signature pages to
this Agreement to be duly executed as of the date first written above.
 
PREMIER BRANDS INC.
          /s/ Jorge S. Olson  
By:  
Jorge S. Olson    
President
       
FIRST KONTACT LLC
        /s/ Juan Gutierrez   By:
Juan Gutierrez
    COO   

 
 
4

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Office Facility
-Office Space
-2 Conference Rooms
-3 Training Rooms
-Phones
-Computers
-Headsets
-Office Supplies
 
Human Resources
-3 Security guards
-Marketing team of 6 people
-Payroll and withholdings
-HR Director
-HR Manager
-HR Training
-HR Software
-Employee training
-Employee monitoring
 
TRAINING Services
-Sales training
-Software training
-Operations manual
 
Technology
-Custom Wholesale Distribution CRM
-Project Manager
-PBX
-T1 lines
-Auto dialers
-Complete IT department
 
Management Support
-Expertise from sales and marketing staff
-Support from COO
-Support from General Manager
 
 

--------------------------------------------------------------------------------